Whitfield, C. J.,
delivered the opinion of the court.
The motion to discharge supersedeas in this case is hereby sustained, in so far as it supersedes the dissolution of the injunction enjoining the election commissioners of Jones county from holding the said election, from appointing managers and clerks to *32bold said election, from reporting and returning said election to tbe board of supervisors, and from proceeding any further toward ordering and bolding said election, and in so far as it supersedes tbe dissolution of tbe injunction enjoining tbe board of supervisors of Jones county from receiving tbe reports and returns of said election from said commissioners and from declaring tbe establishment of tbe second district, or from ordering an election to be held in said second district. We decline to discharge tbe supersedeas in so far as it supersedes tbe decree of tbe court below declaring tbe act of tbe legislature (Laws 1906, ch. 169, p. 206), entitled, “An act to divide tbe county of Jones into two circuit and chancery court districts, etc.,” mentioned in tbe bill, constitutional, sustaining tbe demurrer, and dismissing tbe bill.

So ordered.